DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/700391, filed on 02/07/2018.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 07/06/2020 and 12/27/021 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson et al. (US 6,091,463).
Regarding claim 1, Robinson teaches a method of driving a phase modulation active device (fig. 3) comprising channels (electrode 20 and 21) independently modulating a phase of incident light (col. 5, lines 1- 23), the method comprising, 
selecting a first phase value (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees) and a second phase value (col. 5, lines 16-23, the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift) to be used for the channels (20 and 21); 
setting a binary phase profile (profile shown in fig. 5) by allocating the selected first phase value (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees) or the selected second phase value (col. 5, lines 16-23, the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift) to each of the channels (20 and 21); and 
driving the phase modulation active device (fig. 2 and 3), based on the set binary phase profile (shown in fig. 3 in frame 1 and 2).
Regarding claim 4, Robinson teaches the method of claim 1, wherein a difference between the selected first phase value (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees) and the selected second phase value (col. 5, lines 16-23, the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift) is π (the difference between the first and second phase value is 180 degrees).
Regarding claim 7, Robinson teaches 
a phase modulation active device (fig. 3) comprising,
a phase modulator comprising channels configured to independently modulate a phase of incident light (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric field); 
a signal inputter configured to apply an input signal for phase modulation to each of the channels (fig. 6, pixel pad 23 which has the electrodes 20 and 21 for input);
 a binary setter (fig. 6 and col. 3, lines 10-15 states fig. 6 is a circuit diagram of a pixel circuit based on static random access memory (RAM) techniques suitable for implementing the pulsed addressing) configured to: 
select a first phase value (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees) and a second phase value (col. 5, lines 16-23, the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift) to be used for the channels (20 and 21); and 
set a binary phase profile (profile shown in fig. 5) by allocating the selected first phase value or the selected second phase value to each of the channels; and 
a controller (col. 1, line 66 to col. 2, line 8, control circuit) configured to control the signal inputter (electrode 20 and 21), based on the set binary phase profile (profile shown in fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 6,091,463) as applied to claims 1 and 7 above, and further in view of Sebastian et al. (US 20160161601).
Regarding claim 5, Robinson teaches the invention as set forth above but does not specifically teach the setting of the binary phase profile comprises, setting a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device.
However, Robinson further teaches the first phase value as the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees as stated in col. 5, lines 4-10 and the second phase value as the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift as stated in col. 5, lines 16-23.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to configure to set a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  One would have been motivated to configure to set a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device for the purpose of providing an addressing scheme such that image data are refreshed one row at a time (col. 4, lines 54-56).
Robinson does not specifically teach correcting a phase value included in the full phase profile as the selected first phase value or the selected second phase value.
Sebastian teaches the method (¶16), the setting of the binary phase profile comprises, correcting a phase value included in the full phase profile as the selected first phase value (¶16, fig. 1 illustrates a source phase correction system 100 configured to correct a phase of an output of a laser source 110) or the selected second phase value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Robinson with correcting a phase value included in the full phase profile as the selected first phase value or the selected second phase value of Sebastian for the purpose of significantly reduces phase wandering appearing in phase (¶16).
Regarding claim 6, Robinson in view of Sebastian teaches the invention as set forth above and Sebastian further teaches the correcting of the phase value comprises, in response to the phase value being in first range, correcting the phase value (¶16, fig. 1 illustrates a source phase correction system 100 configured to correct a phase of an output of a laser source 110) as the selected first phase value (col. 5, lines 4-10 as in combination with Robinson); and in response to the phase value being outside the first range, correcting the phase value (¶16, fig. 1 illustrates a source phase correction system 100 configured to correct a phase of an output of a laser source 110) as the selected second phase value (col. 5, lines 16-23 as in combination with Robinson).
Regarding claim 10, Robinson teaches the invention as set forth above but does not specifically
teach the binary setter is further configured to set a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device.
	However, Robinson further teaches the first phase value as the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees as stated in col. 5, lines 4-10 and the second phase value as the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift as stated in col. 5, lines 16-23.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to configure to set a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  One would have been motivated to configure to set a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device for the purpose of providing an addressing scheme such that image data are refreshed one row at a time (col. 4, lines 54-56).
Robinson does not specifically teach correcting a phase value included in the full phase profile as the selected first phase value or the selected second phase value.
Sebastian teaches the phase modulation active device (¶16, phase of an output of laser source), wherein the binary setter is further configured to correct a phase value included in the full phase profile as the selected first phase value (¶16, fig. 1 illustrates a source phase correction system 100 configured to correct a phase of an output of a laser source 110) or the selected second phase value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Robinson with correcting a phase value included in the full phase profile as the selected first phase value or the selected second phase value of Sebastian for the purpose of significantly reduces phase wandering appearing in phase (¶16).
Regarding claim 11, Robinson in view of Sebastian teaches the invention as set forth above and
Sebastian further teaches the binary setter is further configured to in response to the phase value being in first range, correct the phase value (¶16, fig. 1 illustrates a source phase correction system 100 configured to correct a phase of an output of a laser source 110) as the selected first phase value (col. 5, lines 4-10 as in combination with Robinson); and in response to the phase value being outside the first range, correct the phase value (¶16, fig. 1 illustrates a source phase correction system 100 configured to correct a phase of an output of a laser source 110) as the selected second phase value (col. 5, lines 16-23 as in combination with Robinson).
Regarding claim 12, Robinson in view of Sebastian teaches the invention as set forth above and Robinson further teaches a difference between the selected first phase value and the selected second phase value is π. (the first phase value as the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees as stated in col. 5, lines 4-10 and the second phase value as the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift as stated in col. 5, lines 16-23) except for the first range is π/2 to 3π/2.  However, It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first range is π/2 to 3π/2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  One would have been motivated to configure to set a full phase profile having a phase value range from 0 to 2π to implement an optical performance of the phase modulation active device for the purpose of providing an addressing scheme such that image data are refreshed one row at a time (col. 4, lines 54-56).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 6,091,463) as applied to claim 7 above, and further in view of Georgiou et al. (US 10,310,335).
Regarding claim 13, Robinson teaches the invention as set forth above but does not specifically teach the phase modulator comprises, an active layer having an optical property changing based on an electrical signal; a nano array layer adjacent to the active layer, and comprising nano structures; and an electrode layer configured to apply the electrical signal to the active layer.
However, in a similar field of endeavor, Georgiou teaches the phase modulation active device (fig. 4), wherein the phase modulator comprises, 
an active layer (phase modulating layer 402 includes LC layers) having an optical property changing based on an electrical signal (col. 5, lines 23-45); 
a nano array layer adjacent to the active layer (pixel electrodes 410), and comprising nano structures (pixel electrodes 410 may be composed of carbon nano-tubes (CNT); col. 4, lines 64-67); and 
an electrode layer (electrode 408) configured to apply the electrical signal to the active layer (claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Robinson with the phase modulator comprises, an active layer having an optical property changing based on an electrical signal; a nano array layer adjacent to the active layer, and comprising nano structures; and an electrode layer configured to apply the electrical signal to the active layer of Georgiou for the purpose of removing unwanted higher orders in images produced by a phase modulating device (col. 2, lines 30-35).
Regarding claim 17, Robinson in view of Georgiou teaches the invention as set forth above and Georgiou further teaches the nano structures comprise a dielectric material (pixel electrodes 410 may be composed of carbon nano-tubes (CNT); col. 4, lines 64-67).  Motivation to combine is the same as in claim 13.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 6,091,463) in view of Georgiou et al. (US 10,310,335) as applied to claim 13 above, and further in view of Stensborg et al. (US 11,029,647).
Regarding claim 15, Robinson in view of Georgiou teaches the invention as set forth above but does not specifically teach the nano structures comprise a metallic material.
Stensborg teaches the phase modulation active device (col. 4, lines 7-15), wherein the nano structures comprise a metallic material (col. 4, lines 7-15, nanostructure comprising a metal coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Robinson in view of Georgiou with the nano structures comprise a metallic material of Stensborg for the purpose of enhancement of the phase modulation of reflected light or desired colour or desired electrical properties (col. 4, lines 7-15).
Regarding claim 16, Robinson in view of Georgiou and Stensborg teaches the invention as set forth above and Georgiou further teaches the signal inputter (23 in combination with Robinson) is further configured to apply a voltage (col. 2, lines 30-63) between each of the nano structures (410) and the electrode layer (408).  Motivation to combine is the same as in claim 13.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 6,091,463) in view of Christmas et al. (US 11,003,137).
Regarding claim 19, Robinson teaches an apparatus (fig. 3) comprising,
a phase modulator comprising channels configured to independently modulate a phase of incident light (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric field); 
a signal inputter configured to apply an input signal for phase modulation to each of the channels (fig. 6, pixel pad 23 which has the electrodes 20 and 21 for input);
a binary setter (fig. 6 and col. 3, lines 10-15 states fig. 6 is a circuit diagram of a pixel circuit based on static random access memory (RAM) techniques suitable for implementing the pulsed addressing) configured to,
select a first phase value (col. 5, lines 4-10, the strips of (ferroelectric liquid crystals) (FLC) between adjacent electrodes 20 and 21 are thus subjected to electric fields of opposite polarity and of sufficient magnitude for FLC to be switched oppositely.  In this state, there is a relative phase shift, for instance of 180 degrees) and a second phase value (col. 5, lines 16-23, the strips of FLC between the adjacent electrodes 20 and 21 are subject to an electric field in the same direction and of sufficient magnitude for all of the FLC of the pixel to be switched to the same state, light passing through FLC strips under adjacent electrodes 20 and 21 is subject to the same phase shift) to be used for the channels (20 and 21); and 
set a binary phase profile (profile shown in fig. 5) by allocating the selected first phase value or the selected second phase value to each of the channels; and 
a controller (col. 1, line 66 to col. 2, line 8, control circuit) configured to control the signal inputter (electrode 20 and 21), based on the set binary phase profile (profile shown in fig. 5). 
Robinson does not specifically teach a light source configured to emit light; a phase modulation active device configured to steer the emitted light to an object, and comprising, a sensor configured to receive the light steered to the object and reflected from the object.
	Christmas teaches a lidar apparatus (claim 1, light detection and ranging (“LIDAR”)) comprising,
a light source configured to emit light (claim 1, light source providing infrared light); 
a phase modulation active device (claim 1, spatial light modulator) configured to steer the emitted light to an object (claim 1, the phase modulated light of the exit beam forms an image in the spatial domain; projecting the image on the spatial domain to form a pattern of infrared illumination in space, the pattern of infrared illumination in space illuminating the scene), and comprising: 
and 
a sensor (claim 1, infrared detector) configured to receive the light steered to the object and reflected from the object (claim 1, projecting the image in the spatial domain to form a pattern of infrared illumination in space, the pattern of infrared illumination in space illuminating the scene; and detecting infrared illumination reflected from the scene, wherein the detection of infrared illumination reflected from the scene comprises capturing with an infrared detector an image of the scene illuminated with the pattern of infrared illumination in space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the apparatus of Robinson with a light source configured to emit light; a phase modulation active device configured to steer the emitted light to an object, and comprising, a sensor configured to receive the light steered to the object and reflected from the object of Christmas for the purpose of producing a controllable light beam for illuminating a scene (abstract).

Reason for Allowable Subject Matter
Claims 2, 3, 8, 9, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter; with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or suggest of the claimed combination of limitations to warrant a rejection under 35 U.S.C. 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or suggest of the method specifically including, as the distinguishing step(s) in combination with the other limitations, wherein the setting of the binary phase profile comprises, repeating a process of allocating the selected first phase value to one or more first adjacent channels among the channels, and allocating the selected second phase value to one or more second adjacent channels among the channels, and the method further comprises adjusting an optical performance of the phase modulation active device, based on an average value of periods in which an arrangement pattern of the selected first phase value and the selected second phase value is repeated.
Specifically, with respect to claim 3, is object for the same reason as in claim 2.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or suggest of the phase modulation active device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the binary setter is further configured to: repeat a process of allocating the selected first phase value to one or more first adjacent channels among the channels, and allocating the selected second phase value to one or more second adjacent channels among the channels; and adjust an optical performance of the phase modulation active device, based on an average value of periods in which an arrangement pattern of the selected first phase value and the selected second phase value is repeated.
Specifically, with respect to claim 9, is object for the same reason as in claim 8.
Specifically, with respect to claim 14, none of the prior art either alone or in combination disclose or suggest of the phase modulation active device specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein each of the nano structures has a shape having a dimension smaller than a wavelength of the incident light.
Specifically, with respect to claim 18, none of the prior art either alone or in combination disclose or suggest of the phase modulation active device specifically including, as the distinguishing feature(s) in combination with the other limitations, further comprising a conductive layer interposed between the nano array layer and the active layer, wherein the signal inputter is further configured to apply a voltage between the conductive layer and the electrode layer.
Specifically, with respect to claim 20, none of the prior art either alone or in combination disclose or suggest of the lidar apparatus specifically including, as the distinguishing feature(s) in combination with the other limitations, the binary setter is further configured to set binary phase profiles respectively implementing steering angles so that the phase modulation active device is configured to scan the object, and the controller is further configured to time-sequentially control the signal inputter, based on the set binary phase profiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872          

/Joseph P Martinez/Primary Examiner, Art Unit 2872